DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steil (US 2008/0234052).
Steil teaches
Regarding claim 1, a casino system in a casino at which a casino items with RFID tags that store identification information are used, the casino system is located at a casino item handling location, the casino system comprising:
a storage device (game token inventory computer 558) configured to store a list of the registered identification information;
a reading device configured to read the identification information from the RFID tag of the casino item (see figure 4); and
a verification device (game token information server 570) configured to check the identification information read from the casino item by the reading device against the identification information stored in the storage device;
the casino system according to claim 1, further comprising:
an optical counting device configured to optically count the number of the casino items, wherein the verification device configured to inspect the casino item by comparing the number of the RFID tags read by the reading device with the number of the RFID tags counted by the optical counting device (see paragraph 47);
the casino system according to claim 2, further comprising:
a display device configured to display a result of reading by the reading device and/or a result of verification by the verification device, wherein:
the reading device includes an antenna and a reader, and
the storage device, the antenna, the reader, the verification device, the display device, and the optical counting device are integrally configured;
the casino system according to claim 1, comprising:
a holding mechanism configured to hold a predetermined number of the casino items for which the RFID tags are read by the reading device, wherein the verification device configured to inspect the casino item by comparing the number of the RFID tags read by the reading device with the predetermined number;
the casino system according to claim 4, further comprising:
a display device configured to display a result of reading by the reading device and/or a result of verification by the verification device, wherein:
the reading device includes an antenna and a reader, and
the storage device, the antenna, the reader, the verification device, the display device, and the holding mechanism are integrally configured;
the casino system according to claim 1, wherein:
the RFID tag is configured to store information that can identify a value of the casino item,
the verification device is configured to compare the number of the RFID tags read by the reading device with an actual number of the casino items, and
the casino system further comprises a display device configured to display the value of each of the plurality of casino items read by the reading device or a total value of the plurality of casino items read by the reading device, as a result of the reading by the reading device, and/or display a result of comparison between the number of RFID tags and the actual number of the casino items, as a result of verification by the verification device;
the casino system according to claim 3, wherein the integrally configured casino system
is powered by a battery;
the casino system according to claim 1, further comprising:
a central system to which a plurality of the casino systems are communicatively connected,
wherein the central system is configured to update the list stored in the storage device of
each of the plurality of the casino systems;
the casino system according to claim 8, wherein the central system is configured to
update the list on a regular basis or at a timing that satisfies a predetermined condition;
the casino system according to claim 1, further comprising: 
a central system to which a plurality of the casino systems are communicatively connected,
wherein the central system comprises:
a central storage device configured to store a list of the registered identification
information, and
a central verification device configured to check the identification information read from the casino items and transmitted from the casino system against the identification information stored in the central storage device;
the casino system according to claim 1, wherein the casino items can be used by a player in a casino to bet in a game and can be redeemed for cash;
a casino item with an RFID tag storing identification information, used in a casino system according to claim 1.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 11, the casino system according to claim 10, wherein the verification device is normally configured to compare the identification information read by the reading device with the identification information read immediately before by the reading device, and when there is a difference between the two, verify the identification information read by the reading device with the identification information stored in the central memory device;
Regarding claim 12, the casino system according to claim 10, wherein the verification device is configured to, when the identification information read by the reading device includes new identification information that is not included in the identification information read by the reading device immediately before, verify the new identification information read by the reading device with the identification information stored in the central memory device;
Regarding claim 13, the casino system according to claim 10, wherein the verification device is normally configured to compare the identification information read by the reading device with the identification information read immediately before by the reading device, and under predetermined conditions, check the identification information read by the reading device against the identification information of the casino items stored in the central memory device;
Regarding claim 14, the casino system according to claim 10, wherein the identification information includes tag identification information assigned by the manufacturer who manufactured the RFID tag and item identification information assigned by the manufacturer who manufactured the casino item to which the RFID tag is attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 16, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876